UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0101 Washington, D.C. 20549 Expires: February 28, 2014 Estimated average burden FORM 144 hours per response NOTICE OF PROPOSED SALE OF SECURITIES SEC USE ONLY PURSUANT TO RULE DOCUMENT SEQUENCE NO. CUSIP NUMBER ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. 1 (a) NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (c) S.E.C. FILE NO WORK LOCATION KiOR, Inc.
